Citation Nr: 0919832	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries of the feet (originally claimed as residuals of 
frostbite to both feet). 

2.  Entitlement to an initial evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased evaluation for otitis 
externa, currently evaluated as 10 percent disabling. 

4.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 
1953 and thereafter served in the United States Army Reserve.  
He was awarded the Combat Infantryman's Badge (CIB). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In part, the RO denied service 
connection for residuals of frostbite of the feet and 
Meniere's disease.  The RO also awarded service connection 
for PTSD; an initial 10 percent evaluation was assigned 
effective January 14, 2005, the date VA received the 
Veteran's original claim for service connection for this 
disability.  The RO also confirmed and continued a 10 percent 
evaluation assigned to the service-connected bilateral otitis 
externa.  

In a September 2005 notice of disagreement, the Veteran 
disagreed with the RO's denial of an increased rating in 
excess of 10 percent rating for otitis externa, and with the 
denial of service connection for Meniere's disease.  The RO 
has not provided him a statement of the case concerning these 
claims, precluding him from perfecting an appeal to the 
Board. Thus, these issues will be addressed in the remand 
that follows the decision below.  See Manlincon v. West, 12 
Vet. App. 238 (1999). 

Specifically as to Meniere's disease, the RO found that the 
Veteran had not submitted new and material evidence to reopen 
the claim. The record shows that after the September 2005 
denial of his claim, the Veteran timely filed a notice of 
disagreement, and the claim was Re adjudicated in a January 
2006 rating decision. Thus, the September 2005 rating 
decision was not a final denial; the claim remains in an 
original status; and the Veteran is not obligated to submit 
new and material evidence for VA to consider its merits.  

In November 2005, the Veteran filed a claim of entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  (See, VA Form 
26-4555, Veteran's Application In Acquiring Specially Adapted 
Housing Or Special Home Adaptation Grant, dated and signed by 
the Veteran in November 2005).

Finally, the Board has construed the Veteran's 
representative's May 2009 written argument as a petition to 
reopen a previously denied claim for service connection for 
peripheral neuropathy of both feet.  As this issue has not 
been developed for appellate review, it is REFERRED to the RO 
for appropriate action.  (See, May 2009 Informal Hearing 
Presentation page (pg.) 2).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that additional substantive and 
procedural development of the claims of entitlement to 
service connection for residuals of cold injuries of the feet 
(originally claimed as residuals of frostbite to both feet) 
and an initial evaluation in excess of 10 percent for PTSD is 
warranted.

Regarding the claim for service connection for residuals of 
cold injuries of both feet, the Veteran maintains that he 
incurred frostbite to both feet while serving in combat in 
the Korean War during winter months.

The Veteran's DD-214 indicates that he was assigned to an 
infantry unit in the United States Army (HVMORT CO 179 
Infantry).  He was awarded, in part, the CIB.  Thus, the 
Board finds the Veteran's assertion that he was exposed to 
extremely cold temperatures during his active combat service 
in Korea to be consistent with the overall circumstances of 
his service, and it is presumed to be credible.  See Collette 
v. Brown, 82 F.3d 389; see also 38 U.S.C.A. § 1154(b) (West 
2002).  However, there must still be some competent medical 
evidence indicative of a current disability and a nexus 
between the current disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Voluminous private and VA post-service medical records 
reflect that beginning in September 1999, the Veteran was 
seen at a VA clinic and complained of having numbness of the 
feet, which he stated began one year previously.  At that 
time, the Veteran also gave a history of having sustained 
frostbite to the feet in Korea.  After a physical evaluation 
of the feet, a diagnosis of peripheral neuropathy of the feet 
probably secondary to a B12 deficiency was recorded.  See 
September 1999 VA outpatient report). An April 2001 VA 
outpatient report reflects that the Veteran complained of 
having painful plantar feet with shoes and ambulation.  A 
diagnosis of capsulitis plantar second and third 
metatarsophalangeal joints versus metatarsalgia bilaterally 
was entered.  It was also noted that the Veteran demonstrated 
signs of peripheral neuropathy and Raynaud's phenomenon.  Id.  
Subsequent VA outpatient reports show that the Veteran 
continued to receive treatment for painful feet, which was 
diagnosed as peripheral neuropathy.  (See, January 2004 VA 
outpatient report).  

The RO has not afforded the Veteran a VA examination for his 
claimed residuals of cold injuries to both feet.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law. With regards to the 
Veteran's claim of entitlement to service connection for this 
disability, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

In light of the Veteran's combat service, to include during 
the winter months in Korea, he was likely exposed to extreme 
cold temperatures.  In order to prevail on service 
connection, however, there must be competent, probative 
medical evidence linking current disabilities to those in- 
service circumstances.  The diagnoses and treatment found 
within the VA outpatient treatment records are in conflict 
with one another and overall inconclusive. Accordingly, there 
is insufficient evidence to decide the case and a VA 
examination is, therefore, indicated.  See id.

Concerning the Veteran's claim for an initial evaluation in 
excess of 10 percent for PTSD, VA last evaluated the Veteran 
for this disability in July 2005.  (See, July 2005 VA PTSD 
examination report).  Since that time, the Veteran, through 
his accredited representative, has maintained that his PTSD 
has increased in severity.  The representative argued that 
the Veteran's PTSD has required medication and has seriously 
affected his life.  See addendum associated with VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated and signed by the Veteran's representative in December 
2006.  

In view of the Veteran's allegations of worsening of his 
PTSD-related symptoms since VA last examined him in July 
2005, and the examination report is almost four years old, a 
re-examination is necessary to verify whether there has been 
an improvement in the service-connected PTSD, or a material 
change in disability.  38 C.F.R. § 3.327(a)(2008).  

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records from the Highland Drive VA Medical Center (VAMC) and 
associate these records with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also 38 C.F.R. § 3.159(c)(2) (2008) (pertaining 
to requests for records in the custody of a Federal 
department or agency).

In addition, with respect to the issue of entitlement to an 
initial rating for PTSD,  the claims file contains an April 
2005 letter from the Vet Center in Pittsburgh, Pennsylvania, 
reflecting that beginning in "December 2005," the Veteran 
had been a participant in the Korean War Post Traumatic 
Stress Group at that facility.  While records from the Vet 
Center, dating from December 2004 to April 2005, have been 
associated with the claims file, more recent treatment 
records are absent.  These records are potentially relevant 
in determining the current severity of the service-connected 
PTSD.  Reasonable efforts to obtain them must be made.

Finally, and as noted in the Introduction, the Veteran has 
timely disagreed with the appealed August 2005 rating action, 
wherein the RO confirmed and continued a 10 percent 
evaluation assigned to the service-connected bilateral otitis 
externa, and the denial of service connection for Meniere's 
disease. See, September 2005 notice of disagreement.  The RO, 
however, has not issued a statement of the case addressing 
these issues.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction, here 
the RO, for issuance of a statement of the case.  Manlincon, 
supra.  The claims are being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity 
to complete an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 
C.F.R. § 19.26 (2005); Id.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to an increased 
rating for bilateral otitis externa, 
currently evaluated as 10 percent 
disabling; and the issue of service 
connection for Meniere's disease - the 
latter as an original claim.  If, and 
only if, the Veteran completes an appeal 
of this issue, should the RO return the 
case to the Board for appellate review of 
the issue.

2.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the claimed 
cold injury residuals of both feet and 
PTSD that is not evidenced by the current 
record, to specifically include all 
additional relevant treatment records 
from the Highland Drive VAMC and 
Pittsburgh Vet Center, 2500 Baldwick 
Road, Pittsburgh, Pennsylvania 15205, 
dating from February and April 2005, 
respectively.  All records/responses 
received should be associated with the 
claims file.  

In requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims file.
  
3.  Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will schedule the 
Veteran for a VA Cold Injury Residuals 
examination.  

a.	The claims file, and a copy of 
this remand, will be made reviewed 
by the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

b.	The examiner is advised that 
the law presumes that the Veteran 
was exposed to extremely cold 
temperatures during his active 
military duty in Korea. 

c.	After conducting any interviews 
with the Veteran or any appropriate 
clinical testing of the feet, the 
examiner must express and opinion as 
to whether the Veteran currently has 
any cold injury residuals of the 
feet, such as Raynaud's phenomenon, 
or any other currently diagnosed 
residuals of frostbite of the feet 
(aside from a diagnosis of 
peripheral neuropathy of the feet) 
that are related to any incident of 
active military service, to include, 
but not limited to, his presumed 
exposure to extremely cold 
temperatures during his active 
military duty in Korea.  

d.	The examiner must state the 
medical basis for his opinion.  
However, if the examiner cannot 
respond to the inquiry without 
resort to speculation, he or she 
should so state, and further state 
what specific information is lacking 
as to providing a non-speculative 
opinion. 

4.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service- 
connected PTSD.  The following 
considerations will govern the 
examination:

a.  	The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand. 

b.  	After conducting any clinical 
studies, the examiner should report 
a multi- axial diagnosis identifying 
all current psychiatric disorders, 
and offer an opinion of the extent 
to which the Veteran's service-
connected PTSD results in social and 
occupational impairment.  All signs 
and symptoms of the service-
connected PTSD should be reported in 
detail.  The multi-axial assessment 
should also include a thorough 
discussion of Axis IV (psychosocial 
and environmental problems) and Axis 
V Global Assessment of Functioning 
score, with an explanation of the 
numeric code assigned.

c.  All opinions should be supported 
by a clear rationale, and a 
discussion of the facts and medical 
principles involved must be 
included.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
If further action is required, it 
should be undertaken prior to any 
further adjudication of the remanded 
claims. 

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has 
been completed.  Then, the pending 
claims of entitlement to service 
connection for residuals of cold 
injuries to both feet and an initial 
rating in excess of 10 percent for PTSD 
must adjudiucated, in addition to the 
claims pertaining to an increased 
rating for otititis externa and service 
connection for Meniere's disease if the 
Veteran perfects an appeal as to the 
latter two claims. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection and initial evaluation claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



